Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-2 and 5 is indicated because: In light of allowable subject matter in the previous office action, sent out on 11/01/2021, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as … each of the assembly bodies (510) includes: a retaining protrusion (511) formed at one side; a retaining groove (512) formed at the other side to correspond to the retaining protrusion (511); magnet fixing members (520) having the upper fixing protrusions (521) and the lower fixing protrusions (522), wherein each of the upper fixing protrusions (521) is formed at an upper portion of one side of the assembly body (510) and has a mounting slot (521-1) and each of the lower fixing protrusions (522) has a mounting groove (522-1) formed at a lower portion of the outer face of the assembly body (510) to correspond to the upper fixing protrusion (521); a combining protrusion (530) which is mounted between the upper fixing protrusions (521) so that the circular assembly body (510) can be fixed on the inner face of the case (100); and a fixing protrusion which is formed between the upper fixing protrusions (521) and to which an end of the coil (550) is fixed to the fixing protrusion so that the assembly body (510) can be electrically connected with the control board (640)… as cited in the independent claim 1.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
01/25/2022